Citation Nr: 0304787	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-10 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a right elbow 
disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from January 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office in (RO) San Juan, the 
Commonwealth of Puerto Rico that denied his claim for an 
increased rating for residual of a fractured right elbow.

The Board construes the veteran's statements made during the 
November 2001 VA examination as raising the issue of service 
connection for numbness of the right arm and hand.  This 
issue is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected residuals of a right elbow 
fracture with traumatic arthritis, the major extremity, are 
manifested by loss of 40 degrees of extension and flexion to 
105 degrees.  


CONCLUSION OF LAW

Criteria for an evaluation in excess of 20 percent for 
residuals of a right elbow fracture with traumatic arthritis, 
the major extremity, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.59, 4.71a, Diagnostic Codes 5010, 
5003, 5206, 5207 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and a VA examination has 
been provided.  The veteran has been informed that the VA 
would obtain any relavant medical documents identified by the 
veteran.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran sustained an injury of the right elbow in a motor 
vehicle accident in service in May 1944.  It was ultimately 
determined that the diagnosis was ossifying myositis 
secondary to a complete dislocation of the right humerus. The 
January 1946 service separation examination noted a healed 
"fracture" of the right elbow with deformity.  

Service connection for residuals of a right elbow fracture 
with minimal residuals was granted by a January 1946 rating 
decision which also assigned noncompensable disability 
rating.  

The veteran underwent an operation to remove bone chips from 
the right elbow joint at a VA medical Center in May 1955.  In 
a July 1955 rating action, following one-month convalescence, 
a 20 percent rating was assigned.  This rating has been 
continually in effect ever since.  In October 1955 he 
washospitalized at a VA facility at which time he underwent  
an anterior transplant of the right ulnar nerve.  The 
diagnosis was ulnar neuritis secondary to old trauma, right 
elbow.

The veteran filed a claim for an increased rating for his 
service-connected right elbow condition in September 2001.  

Veteran outpatient treatment records from 1994 to 2001 show 
that the veteran was treated for a number of medical 
conditions, primarily significant cardiovascular disease.  In 
January 1996 he had complaints of right arm pain, and the 
impressions included rule out traumatic arthritis of the 
right elbow.

On a November 2001 VA compensation examination, the veteran 
complained of severe right elbow pain on elevation of the 
right arm.  He reported numbness in the right arm.  He 
reported that he had not seen a doctor in the last year for 
his service-connected right elbow condition.  He reported 
that on 8 to 10 occassions over the past year he had severe 
bouts of pain.  He believed he needed a sling for his right 
arm.  There was a history of three surgeries on the right 
elbow.  He reported no dislocations or subluxations.  He said 
he difficulty driving a car and moving objects because of 
right elbow pain.  He had not worked since his discharge.

Examination showed 105 degrees of flexion.  He lacked 40 
degrees of full extension.  There was no objective evidence 
of pain on performing range of motion studies.  There was no 
objective evidence of effusion, instability, redness, heat, 
abnormal motion, or guarding.  There was a 3 cm difference 
between the right elbow and left elbow due to prominent bony 
deformities.  There was moderate tenderness to palpation 
around the soft tissues of the right elbow joint.  He had 
well-healed scars of the right elbow which were moderately 
tender to palpation.  He had supination and pronation to 40 
degrees.  The diagnosis was residual of right elbow fracture 
and right elbow effusion with no fracture but with multiple 
bone-like structures in the periarticular regions (post 
traumatic avulsion fractures versus accessory ossicles) and 
periarticular osteopenia by current X-ray.

The veteran testified at hearing at the RO in August 2002.  
He reported that his elbow pain adversely affected many daily 
activities.  He was unable to sleep on his right side due to 
pain.  He reported that his han and shoulder hurt.  He had 
weaknee in his right arm.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Separate diagnostic codes identify the various disabilities. 
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings. Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has assigned a 20 percent rating for the veteran's 
service-connected right elbow under Diagnostic Code 5010 
pursuant to the Schedule for Rating Disabilities. 38 C.F.R. 
Part 4.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved. 

Limitation of flexion of the major or minor forearm is rated 
20 percent when flexion is limited to 90 degrees.  When the 
major forearm flexion is limited to 70 degrees a 30 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5206. 


Under Diagnostic Code 5207, a 10 percent evaluation is 
warranted for extension limited to either 45 or 60 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 75 degrees.  For the next higher rating of 30 
percent there must be at least 90 degrees of limitation of 
extension of the major extremity must be limited to 90 
degrees.  Diagnostic Code 5207.

Diagnostic Code 5208 provides for a 20 percent evaluation 
when flexion is limited to 100 degrees and extension is 
limited to 45 degrees.

Diagnostic Code 5205 provides that ankylosis of the elbow 
will warrant a 40 percent evaluation if it is favorable, at 
an angle between 90 and 70 degrees

The standard ranges of motion of the forearm (elbow) are zero 
degrees extension, 145 degrees of flexion, 80 degrees of 
pronation, and 85 degrees of supination. 38 C.F.R. § 4.71, 
Plate I.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which rating decisions are based 
must adequately portray the extent of the functional loss due 
to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. Inquiry will be directed to 
considerations of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse or instability. 38 C.F.R. §§ 4.40, 4.45 
(2002).

To summarize, the veteran's statements describing the 
symptoms of right elbow disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

In this regard, the veteran has reported pain in his right 
elbow and weakness.  The examination showed that there was 
tenderness to palpation around the soft tissues of the right 
elbow joint and the scars.  However, the scars were well 
healed and there was no evidence of pain.  Also, there was no 
objective evidence of pain during range of motion studies.  
Aditionally, there was no evidence of effusion, instability, 
abnormal motion, or guarding.  Furthermore he had 105 degrees 
of flexion and lacked only 40 degrees of full extension.  

The limitation in the range of motion of the right elbow is 
clearly insufficient for a rating in excess of 20 percent.  
Also there was no evidence of ankylosis.  The evidence does 
not demon strate that the criteria for a higher rating has 
been satisfied.  Additionally, in view of the range of motion 
findings, the Board is satisfied that the degree of 
functional impairment due to pain as set forth in the Deluca 
case is contemplated in the current rating.  

After reviewing the record, it is the judgment of the Board 
that the preponderance of the evidence is against the 
veteran's claim.  


ORDER

A rating in excess of 20 percent for residuals of a right 
elbow fracture with is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

